Exhibit 10.69
Restricted Stock Unit Agreement
Flowserve Corporation
Equity and Incentive Compensation Plan
     This Restricted Stock Unit Agreement (the “Agreement”) is made and entered
into by and between Flowserve Corporation, a New York corporation (the
“Company”) and «First_Name» «Last_Name» (the “Participant”) as of
                    , 20___(the “Date of Grant”). All capitalized terms used in
this Agreement and not otherwise defined herein have the meanings given to such
terms in the Plan (as defined below).
     WHEREAS, the Company has adopted the Flowserve Corporation Equity and
Incentive Compensation Plan (the “Plan”) to strengthen the ability of the
Company to attract, motivate and retain Employees and Outside Directors who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company.
     WHEREAS, the Organization and Compensation Committee of the Board of
Directors of the Company believes that the grant of Restricted Stock Units to
the Participant as described herein is consistent with the stated purposes for
which the Plan was adopted.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

  1.   Restricted Stock Units

  (a)   In order to encourage the Participant’s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of «M___of_Shares_Granted»
Restricted Stock Units (the “RSUs”), which will be converted into the number of
shares of Common Stock of the Company equal to the number of vested RSUs,
subject to the conditions and restrictions set forth below and in the Plan.    
(b)   No Shareholder Rights         The RSUs granted pursuant to this Agreement
do not and shall not entitle the Participant to any rights of a stockholder of
the Company prior to the date shares of Common Stock are issued to the
Participant in settlement of the Award. The Participant’s rights with respect to
RSUs shall remain forfeitable at all times prior to the date on which rights
become vested and the restrictions with respect to the Restricted Stock Units
lapse in accordance with this Agreement.

  2.   Vesting and Conversion of RSUs into Common Stock

  (a)   Subject to the provisions of Paragraph 3 below, the Restricted Stock
shall vest ratably over a three-year period following the Date of Grant, with
1/3

 



--------------------------------------------------------------------------------



 



      of the RSUs vesting on the first annual anniversary of the Date of Grant,
1/3 of the RSUs vesting on the second annual anniversary of the Date of Grant,
and 1/3 of the RSUs vesting on the third annual anniversary of the Date of
Grant. In any event, the RSUs shall cease to vest following the Participant’s
termination of employment with the Company.     (b)   Subject to the provisions
of Paragraph 3 below, no later than the date that is two and a half (2 1/2)
months following the close of the calendar year in which the RSUs vest in
accordance with the schedule set forth in Paragraph 2(a) above, the Company
shall convert the vested RSUs into the number of whole shares of Common Stock
equal to the number of vested RSUs, subject to the provisions of the Plan and
the Agreement. The value of any fractional RSUs shall be paid in cash at the
time Common Stock is issued to the Participant in connection with the RSUs. The
value of the fractional RSUs shall equal the percentage of all RSUs represented
by a fractional RSU multiplied by the Fair Market Value of the Common Stock. The
value of such shares of Common Stock shall not bear any interest owing to the
passage of time.     (c)   Following conversion of the vested RSUs into shares
of Common Stock, such shares of Common Stock will be transferred of record to
the Participant and a certificate or certificates representing said Common Stock
will be issued in the name of such Participant and delivered to the Participant.
The delivery of any shares of Common Stock pursuant to this Agreement is subject
to the provisions of Paragraphs 7 and 9 below.     (d)   Each year that this
Agreement is in effect, the Committee may, but shall be under no obligation to,
pay the Participant a cash bonus equal to the dividends that would have been
paid on the number of shares of Common Stock equal to the number of RSUs granted
hereunder had the Participant actually held shares of Common Stock during such
year. Such cash bonus amounts, if any, will be distributed at the time Common
Stock is delivered to the Participant with respect to RSUs that have become
vested to the extent such bonus amounts relate to the vested RSUs.

  3.   Effect of Termination of Employment or Services

  (a)   The RSUs granted pursuant to this Agreement shall vest in accordance
with the vesting schedule reflected in Paragraph 2(a) above, on condition that
the Participant remains employed by or continues to provide services to the
Company or a Subsidiary through the applicable vesting dates set forth in
paragraph 2(a). If, however, either:

  (i)   the Company and its Subsidiaries terminate the Participant’s employment
or service relationship; or

2



--------------------------------------------------------------------------------



 



  (ii)   the Participant terminates his or her employment or service
relationship,

      then the RSUs that have not vested in accordance with the vesting schedule
reflected in Paragraph 2(a) above, as of the date of the termination of
employment (or cessation of services, as applicable), shall be forfeited by the
Participant to the Company.     (b)   Notwithstanding Paragraphs 2(a) and 3(a)
above, upon the cessation of the Participant’s employment or services (whether
voluntary or involuntary), the Committee may, in its sole and absolute
discretion, elect to accelerate the vesting of some or all of the unvested RSUs.

  4.   Limitation of Rights         Nothing in this Agreement or the Plan shall
be construed to:

  (a)   give the Participant any right to be awarded any further RSUs or any
other Award in the future, even if RSUs or other Awards are granted on a regular
or repeated basis, as grants of RSUs and other Awards are completely voluntary
and made solely in the discretion of the Committee;     (b)   give the
Participant or any other person any interest in any fund or in any specified
asset or assets of the Company or any Subsidiary; or     (c)   confer upon the
Participant the right to continue in the employment or service of the Company or
any Subsidiary, or affect the right of the Company or any Subsidiary to
terminate the employment or service of the Participant at any time or for any
reason.

  5.   Data Privacy

               By execution of this Agreement, the Participant acknowledges that
he or she has read and understands the Flowserve Corporation Employee Data
Protection Policy (the “Policy”). The Participant hereby consents to the
collection, processing, transmission, use and electronic and manual storage of
his or her personal data by the Company, Wells Fargo Shareowner Services (“Wells
Fargo”) and Merrill Lynch & Co., Inc. (“Merrill Lynch”) in order to facilitate
Plan administration. The Participant understands and acknowledges that this
consent applies to all personally-identifiable data relevant to Plan
administration, including the Participant’s name, home address, work email
address, job title, GEMS ID, National Identification Number or Social Security
Number, employee status, work location, work phone number, tax class, previous
equity grant transaction data and compensation data. The Participant further
agrees to furnish to the Company any additional information requested by the
Company to enable it to comply with any reporting or other requirement imposed
upon the Company by or under any applicable statute or regulation.
               The Participant understands that for purposes of Plan
administration, the Participant’s personal data will be collected and processed
at 5215 N. O’Connor Blvd, Suite

3



--------------------------------------------------------------------------------



 



2300, Irving, Texas (USA), and transferred to Wells Fargo at 161 North Concord
Exchange, South St. Paul, Minnesota (USA) and Merrill Lynch at 4 World Financial
Center, 250 Vesey St., New York, New York (USA).

  6.   Prerequisites to Benefits

               Neither the Participant, nor any person claiming through the
Participant, shall have any right or interest in the RSUs awarded hereunder,
unless and until all the terms, conditions and provisions of this Agreement and
the Plan which affect the Participant or such other person shall have been
complied with as specified herein.

  7.   Delivery of Shares

               No shares of Common Stock shall be delivered to the Participant
upon conversion of the RSUs into shares of Common Stock until:

  (a)   all the applicable taxes required to be withheld have been paid or
withheld in full;     (b)   the approval of any governmental authority required
in connection with this RSU, or the issuance of shares of Common Stock hereunder
under has been received by the Company; and     (c)   if required by the
Committee, the Participant has delivered to the Committee an “Investment Letter”
in form and content satisfactory to the Company as provided in Paragraph 9
hereof.

  8.   Successors and Assigns

               This Agreement shall bind and inure to the benefit of and be
enforceable by the Participant, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Participant may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.

  9.   Securities Act

               The Company will not be required to deliver any shares of Common
Stock pursuant to this Agreement if, in the opinion of counsel for the Company,
such issuance would violate the Securities Act of 1933 (the “Securities Act”) or
any other applicable federal or state securities laws or regulations. The
Committee may require that the Participant, prior to the issuance of any such
shares, sign and deliver to the Company a written statement, which shall be in a
form and contain content acceptable to the Committee, in its sole discretion
(“Investment Letter”):

  (a)   stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

4



--------------------------------------------------------------------------------



 



  (b)   stating that the Participant will not sell any shares of Common Stock
that the Participant may then own or thereafter acquire except either:

  (i)   through a broker on a national securities exchange, or     (ii)   with
the prior written approval of the Company; and

  (c)   containing such other terms and conditions as counsel for the Company
may reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

  10.   Federal and State Taxes

  (a)   Any amount of Common Stock and/or cash that is payable or transferable
to the Participant hereunder may be subject to the payment of or reduced by any
amount or amounts which the Company is required to withhold under the then
applicable provisions of the laws of the jurisdiction where the Participant is
employed, and, if applicable, the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors, or any other foreign, federal, state or local tax
withholding requirement. When the Company is required to withhold any amount or
amounts under the applicable provisions of any foreign, federal, state or local
requirement or the Code, the Company shall withhold from the Common Stock to be
issued to the Participant a number of shares necessary to satisfy the Company’s
withholding obligations. The number of shares of Common Stock to be withheld
shall be based upon the Fair Market Value of the shares on the date of
withholding.     (b)   Notwithstanding Paragraph 10(a) above, if the Participant
elects, and the Committee agrees, the Company’s withholding obligations may
instead be satisfied as follows:

  (i)   the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant;     (ii)   the Participant may deliver to
the Company a sufficient number of shares of Common Stock then owned by the
Participant to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;     (iii)   the
Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or     (iv)   any combination of the alternatives
described in Paragraphs 10(b)(i) through 10(b)(iii) above.

  (c)   Authorization of the Participant to the Company to withhold taxes
pursuant to one or more of the alternatives described in Paragraph 10(b)

5



--------------------------------------------------------------------------------



 



      above must be in a form and content acceptable to the Committee. The
payment or authorization to withhold taxes by the Participant shall be completed
prior to the delivery of any shares pursuant to this Agreement. An authorization
to withhold taxes pursuant to this provision will be irrevocable unless and
until the tax liability of the Participant has been fully paid.

  11.   Copy of Plan

               By the execution of this Agreement, the Participant acknowledges
receipt of a copy of the Plan.

  12.   Administration

               This Agreement is subject to the terms and conditions of the
Plan. The Plan will be administered by the Committee in accordance with its
terms. The Committee has sole and complete discretion with respect to all
matters reserved to it by the Plan and the decisions of the majority of the
Committee with respect to the Plan and this Agreement shall be final and binding
upon the Participant and the Company. Neither the Company nor the members of the
Board or the Committee will be liable for any act, omission or determination
taken or made in good faith with respect to this Agreement or the RSUs granted
hereunder. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.

  13.   Adjustment of Number of Shares of RSUs

               The number of RSUs granted hereunder shall be subject to
adjustment in accordance with Articles 11 and 12 of the Plan.

  14.   Non-transferability

               The RSUs granted by this Agreement are not transferable by the
Participant other than by will or pursuant to applicable laws of descent and
distribution. The RSUs and any rights and privileges in connection therewith,
cannot be transferred, assigned, pledged or hypothecated by operation of law, or
otherwise, and is not otherwise subject to execution, attachment, garnishment or
similar process. In the event of such occurrence, this Agreement will
automatically terminate and will thereafter be null and void.

  15.   Remedies

               The Company shall be entitled to recover from the Participant
reasonable attorneys’ fees incurred in connection with the enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

  16.   Information Confidential

6



--------------------------------------------------------------------------------



 



               As partial consideration for the granting of the Award hereunder,
the Participant hereby agrees to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that the Participant has relating to the terms and conditions of this
Agreement. However, such information may be disclosed as required by law and may
be given in confidence to the Participant’s spouse and tax and financial
advisors. In the event any breach of this promise comes to the attention of the
Company, it shall take into consideration that breach in determining whether to
recommend the grant of any future similar award to the Participant, as a factor
weighing against the advisability of granting any such future award to the
Participant.

  17.   No Right to Stock

               No Participant and no beneficiary or other person claiming under
or through such Participant shall have any right, title or interest in any
shares of Common Stock allocated or reserved under the Plan or subject to this
Agreement, except as to such shares of Common Stock, if any, that have been
issued or transferred to such Participant. The Board and the Company do not
guarantee the Common Stock from loss or depreciation.

  18.   Notice

               Any notice to be given to the Company or the Committee shall be
addressed to the Company in care of its Secretary at its principal office. Any
such notice shall be in writing and shall be delivered personally or shall be
sent by first class mail, postage prepaid, to the Company. Any person entitled
to notice hereunder may waive such notice in writing.

  19.   Amendments

               Except as otherwise provided in the Plan, this Agreement may be
amended only by a written agreement executed by the Company and the Participant.
Any such amendment shall be made only upon the mutual consent of the parties,
which consent (of either party) may be withheld for any reason. Notwithstanding
the foregoing, the Board or the Committee may amend this Agreement to the extent
necessary or advisable in light of any addition to or change in any federal or
state, tax or securities law or other law or regulation, which change occurs
after the Date of Grant and by its terms applies to the Award.

  20.   Governing Law

               This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.

  21.   Severability

               If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, but such provision shall be fully
severable and this Agreement shall be construed and enforced as if the illegal
or invalid provision had never been included.

  22.   Headings

7



--------------------------------------------------------------------------------



 



               The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions of this Agreement.

  23.   Word Usage

               Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

  24.   Execution of Receipts and Releases

               Any payment of cash or any issuance or transfer of shares of
Common Stock or other property to the Participant or to the Participant’s legal
representative, heir, legatee or distributee, in accordance with the provisions
of this Agreement, shall, to the extent thereof, be in full satisfaction of all
claims of such persons under this Agreement. The Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distribute, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine.
     The Company and the Participant are executing this Agreement effective as
of the Date of Grant set forth in the introductory clause.

              FLOWSERVE CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
            «First_Name» «Last_Name»
 
       
 
  Name:    
 
       

8